                       UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


Jarrell Wilson

      v.
                                              Case No. 19-cv-127-PB
Northern Correctional Facility,
Warden

                                  ORDER


      No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated February 26, 2019 .       Petitioner’s motion for

preliminary injunction (doc. no. 8) is denied.        “‘[O]nly those

issues fairly raised by the objections to the magistrate's

report are subject to review in the district court and those not

preserved by such objection are precluded on appeal.’”        School

Union No. 37 v. United Nat'l Ins. Co., 617 F.3d 554, 564 (1st

Cir. 2010) (quoting Keating v. Secretary of Health & Human

Servs., 848 F.2d 271, 275 (1st Cir.1988)); see also United

States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after

proper notice, failure to file a specific objection to

magistrate's report will waive the right to appeal).

                                        /s/ Paul Barbadoro
                                       ____________________________
                                       Paul Barbadoro
                                       United States District Judge

Date: April 10, 2019


cc:   Jarell Wilson, pro se
